Per curiam.
Bruton was charged by the State Bar with violations of Standards 13 (a) and (b), Standard 26, and Standard 4 of Bar Rule 4-102. It was alleged that he agreed to pay a non-lawyer portion of legal fees in exchange for recommendations to do legal services. It was also alleged that Bruton caused a forged signature of his girl friend’s father to be placed on a deed to secure debt as a witness.
Bruton answered and admitted the allegations. The State Disci*467plinary Board recommended suspension for one year. We adopt this recommendation.
Decided June 19, 1985.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Attorney Charles C. Bruton is suspended from the practice of law in the State of Georgia for a period of one year commencing July 1, 1985.

So ordered.


All the Justices concur.